Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Pre-Effective Amendment No. 1 to Registration Statement No. 333-161539 on Form S-3 of our report dated February 26, 2010, relating to the financial statements of Southwestern Electric Power Company Consolidated (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of a new accounting pronouncement) appearing in and incorporated by reference in the Annual Report on Form 10-K of Southwestern Electric Power Company for the year ended December 31, 2009. /s/ Deloitte & Touche LLP Columbus, Ohio February
